Citation Nr: 0430869	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  99-10 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
fungus.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for peripheral 
neuropathy, to include as a result of exposure to herbicides.

4.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to October 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1997 by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

By a decision dated October 5, 2000, the Board denied the 
veteran's claims and remanded other issues.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), which, upon a motion by 
the Secretary of Veterans Affairs, vacated the Board's 
October 5, 2000, decision with regard to claims denied and 
remanded the matter to the Board for further proceedings.

In November 2003, the Board remanded this case to the RO.  
The case was returned to the Board in September 2004.

The issue of entitlement to an initial evaluation in excess 
of 30 percent for PTSD is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT
 
1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  There is no medical evidence of a current diagnosis of 
bilateral foot fungus.

3.  There is no medical evidence of a current diagnosis of a 
back disorder.

4.  The veteran did not develop transient peripheral 
neuropathy in service.

5.  There is no medical evidence of a current diagnosis of 
peripheral neuropathy related to the veteran's active 
service.


CONCLUSIONS OF LAW

1.  Bilateral foot fungus was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

3.  Peripheral neuropathy was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service as a result of exposure to herbicides.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(e) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-21, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

In the veteran's case, a statement of the case furnished to 
him in April 1999 set forth laws and regulations concerning 
service connection and informed the veteran of the reasons 
and bases for the denial of his claims.  A remedial February 
2004 VCAA notice letter notified the veteran of the evidence 
needed to substantiate his claims, the evidence VA had 
obtained, the evidence which he should submit, and the 
evidence which VA would attempt to obtain on his behalf.  A 
supplemental statement of the case furnished in March 2004 
set forth 38 C.F.R. § 3.159, VA assistance in developing 
claims, and informed the veteran of the reasons and bases for 
the continued denial of his claims.

The RO's letter to the veteran, the statement of the case, 
and the supplemental statement of the case satisfied the 
first three elements of notice discussed in Pelegrini.  
Although the RO did not explicitly request that the veteran 
provide any evidence in his possession he thought was 
relevant to his claims, it did, as noted above, advise him 
that it was his ultimate responsibility to support his claim 
with appropriate evidence such that any deficiency in the 
wording of the notice was a harmless error, particularly 
where the veteran was clearly requested to submit medical 
evidence linking current disabilities to his active service.  
The Board also finds that any error in not providing a single 
notice to the appellant covering all content requirements 
would be harmless and non-prejudicial, in that the veteran 
has not identified any pertinent records to be obtained by 
VA.  In light of the foregoing, the Board concludes that the 
veteran was afforded adequate notice specific to the instant 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's service medical records and 
post-service VA and private treatment records.  VA also 
afforded the veteran medical examinations and diagnostic 
studies.  As discussed below, examinations and opinions are 
not needed to decide the veteran's claims for direct service 
connection for bilateral foot fungus, a back disorder, and 
peripheral neuropathy because there is no medical evidence of 
current disability.  The veteran and his representative have 
not identified any additional evidence relevant to his 
claims.  The requirements of the VCAA have been met, and the 
case is ready for appellate review.



II. Legal Criteria

Service Connection 

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents. Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (now codified at 38 C.F.R. §§ 3.307, 
3.309 (2003)).  The veteran in this case has the requisite 
Vietnam service. 

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, soft tissue sarcoma, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e); 68 Fed. Reg. 59,542 (Oct. 
16, 2003).  
Note 2 to 38 C.F.R. § 3.309(e) states: For purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.

Service connection may be granted for a disease initially 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service. 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury. See 
Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table)]; see also Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Grottveit [v. Brown, 5 Vet. App. 
91, 93 (1993)]."  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

III. Factual Background and Analysis

Service Connection

Bilateral Foot Fungus

The veteran's service medical records are entirely negative 
for complaints, findings, or a diagnosis of bilateral foot 
fungus.  At an examination for separation in September 1969, 
the veteran's feet and skin were evaluated as normal.  

On his original application for compensation or pension, 
received in March 1997, the veteran did not identify any 
providers of post-service medical treatment for claimed 
bilateral foot fungus.  

At a VA examination of the feet in April 1997, the veteran 
gave a history of fungus on the feet, mainly between the 4th 
and 5th toes.  On examination of the feet, there were old, 
healed, superficial scars between the 4th and 5th digits.  No 
active fungus was found.  The skin of the feet had normal 
color and texture.  Vascular pulses and circulation were 
good.  The diagnosis was essentially normal examination of 
the feet.

At a VA outpatient clinic in July 1998, the veteran stated 
that "jungle rot" on his feet which he had picked up in 
Vietnam had gotten worse.  Examination revealed an 
interdigital rash, with macerated skin, on both feet.  The 
impression was tinea pedis.  Lotrimin cream was prescribed.  
In August 1998, the veteran was seen again for foot 
complaints.  He stated that Lotrimin cream had not helped his 
tinea pedis.  He was advised to also use Tinactin powder on 
his feet.  

The medical evidence of record subsequent to August 1998 is 
negative for any complaints or findings related to the 
veteran's feet.  The VCAA notice letter sent to the veteran 
in February 2004 notified him that to support a service 
connection claim the evidence must show a current disability.  
The veteran has not submitted or identified any evidence 
tending to show that he currently has bilateral foot fungus, 
and so the Board must find that there is no medical evidence 
of a current diagnosis of bilateral foot fungus.  

A regulation implementing the VCAA, 38 C.F.R. § 3.159, 
relates to providing medical examinations or obtaining 
medical opinions.  38 C.F.R. § 3.159(c)(4) provides that:
(i)	In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim, but
(A)	Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms 
of disability;
(B)	Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or 
triggering event to qualify for that presumption; and
(C)	Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service connected disability.
(ii)	Paragraph (4)(i)(C) could be satisfied by competent 
evidence showing postservice treatment for a condition, 
or other possible association with military service.

Because the evidence of record does not contain competent lay 
or medical evidence of a current diagnosed bilateral foot 
fungus disability or persistent or recurrent symptoms of such 
a disability, the Board finds that an additional examination 
and opinion is not necessary to decide the veteran's claim 
for service connection for bilateral foot fungus.  38 C.F.R. 
§ 3.159(c)(4).

Because there is no medical evidence of a current bilateral 
foot fungus disability, entitlement to service connection for 
bilateral foot fungus is not established.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303; Rabideau, supra.  

Back Disorder

The veteran's service medical records reveal that, in a 
report of medical history for enlistment in January 1966, the 
veteran stated that he had worn a back brace or support; and 
a physician noted that the veteran had worn a back brace for 
muscle strain in 1964.  At an examination for enlistment in 
January 1966, the veteran's spine and other musculoskeletal 
system were evaluated as normal.  As no disability of the 
back was noted at his service entrance, the veteran is 
entitled to a presumption that his back was sound at service 
entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The veteran's service medical records are negative for any 
complaint, findings, or diagnosis of any back injury or 
disorder during the veteran's active service.  At the 
examination for separation in September 1969, the veteran's 
spine and other musculoskeletal system were evaluated as 
normal.

At a VA fee-basis neurological consultation examination in 
April 1997, which focused on the veteran's complaints 
concerning his extremities, the veteran's back was also 
examined.  There was no objective evidence of pain on range 
of motion.  Straight leg raising was negative, bilaterally.  
The examiner reported that the veteran had low back pain 
which was mostly mechanical and there was no evidence of 
lumbar radiculopathy.  

The medical evidence of record subsequent to April 1997 is 
negative for any complaints or findings related to the 
veteran's back.  In response to the February 2004 VCAA notice 
letter which notified him that to support a service 
connection claim the evidence must show a current disability, 
the veteran has not submitted or identified any evidence 
tending to show that he currently has a back disorder, and so 
the Board must find that there is no medical evidence of a 
current diagnosis of a back disorder.  

Because there is no medical evidence of a current back 
disability, entitlement to service connection for a back 
disorder is not established.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303; Rabideau, supra.  

Peripheral Neuropathy

The veteran's service medical records are entirely negative 
for any complaints, findings, or diagnosis of any abnormality 
or disorder of the upper or lower extremities.  At the 
examination for separation in September 1969, the veteran's 
upper and lower extremities were evaluated as normal.

A VA medical certificate in November 1996 noted the veteran's 
complaint of numbness of his upper extremities radiating from 
the shoulders down the arms to the hands, which the veteran 
stated had started two years earlier.  The veteran also 
complained of a burning sensation on the back of his right 
leg.  The assessment was rule out peripheral neuropathy.

At a VA neurology consultation in December 1996, it was noted 
that the veteran complained of bilateral upper extremity 
numbness and he had rather suspicious plantar responses in 
both lower extremities.  A neurologic examination was 
essentially benign.  The examiner planned for the veteran to 
have the following diagnostic studies: nerve conduction 
studies to rule out bilateral carpal tunnel syndrome and/or 
C5-6 radiculopathies; an MRI of the cervical spine; and 
carotid Doppler studies to rule out any subclavian steal 
syndrome.

At a VA fee-basis neurological examination in April 1997, the 
veteran complained of numbness and paresthesia in both hands 
and feet.  He stated that his symptoms started in 1970 but 
had advanced to the current intensity about two years 
earlier.  He also complained of his calves feeling hot and of 
intermittent leg cramps.  He admitted to having a history of 
heavy alcohol abuse.  He stated that he had been exposed to 
Agent Orange in Vietnam in 1967-1968.  It was noted that a 
report of a VA nerve conduction study in February 1997 was 
not available to the examiner.  The veteran had a history of 
coronary artery disease, acute myocardial infarction, and was 
status post five coronary artery stents in March 1997.  A 
sensory examination of the lower extremities revealed 
hypesthesia, hypalgesia, and hyperesthesia in both feet 
extending up to the ankle.  The diagnosis was rule out 
peripheral neuropathy.  The examiner ordered an 
electrodiagnostic evaluation of both lower extremities.

VA nerve conduction studies in May 1997 to rule out 
peripheral neuropathy were normal.  There was no 
electrophysiological evidence of demyelinating or axonal 
peripheral neuropathy.

In April 1999, a VA outpatient nursing assessment noted the 
veteran's complaint that he had periods when his hands would 
go numb.

The medical evidence of record subsequent to April 1999 is 
negative for findings of any disorder of the veteran's upper 
or lower extremities, to include peripheral neuropathy.

The VCAA notice letter sent to the veteran in February 2004 
notified him that to support a direct service connection 
claim the evidence must show a current disability and a 
relationship between a current disability and an injury, 
disease or event in service.  The veteran has not submitted 
or identified any evidence tending to show that he currently 
has peripheral neuropathy related to an injury, disease or 
event in service, and so there is no current diagnosis of 
peripheral neuropathy and no competent medical evidence of a 
nexus between a current disability and the veteran's active 
service.  As the veteran's service medical records are 
negative for peripheral neuropathy and he stated in November 
1996 that his symptoms of claimed peripheral neuropathy had 
started two years earlier, a medical examination or medical 
opinion is not necessary to decide the claim for service 
connection for peripheral neuropathy.  This is so because the 
evidence of record does not contain competent evidence of a 
current diagnosed disability, does not establish that the 
veteran suffered an event, injury or disease in service, and 
does not indicate that the claimed disability may be 
associated with an established event, injury, or disease.  
38 C.F.R. § 3.159(c)(4).  The Board concludes that there is 
no basis to allow direct service connection for peripheral 
neuropathy.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

There is also no basis in the record to allow service 
connection on a presumptive basis for acute and subacute 
peripheral neuropathy as a result of exposure to herbicides.  
There is no indication in the service medical records or in 
the veteran's post-service medical records that he developed 
transient peripheral neuropathy within two months of presumed 
exposure to herbicides which resolved within two years of 
exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 



ORDER

Service connection for bilateral foot fungus is denied.

Service connection for a back disorder is denied.

Service connection for peripheral neuropathy, to include as a 
result of exposure to herbicides, is denied.

REMAND

In October 2004, shortly after the case was received at the 
Board, the Board received from the RO a letter which had been 
sent to it by the veteran's representative, along with a May 
2004 report from a Vet Center social worker, concerning the 
veteran's PTSD.  On the next day, the Board received directly 
from the attorney a copy of the May 2004 report.  Neither the 
veteran nor his representative has waived initial 
consideration of this evidence by the RO.  Accordingly, the 
Board may not consider it in the first instance and must 
remand the PTSD rating issue for consideration thereof.  The 
Board will also take this opportunity to request that updated 
treatment records pertaining to PTSD be obtained.  

This issue is REMANDED to the AMC for the following action:

1.  The AMC should appropriately contact 
the veteran and request that he identify 
the names (and for non-VA providers, the 
addresses) and approximate date of 
treatment for all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for PTSD from 
February 20, 2004, to the present.  With 
any necessary authorization from the 
veteran, the AMC should obtain and 
associate with the claims file evidence 
identified by the veteran.

2.	The AMC should readjudicate the claim 
for an initial evaluation in excess of 
30 percent for PTSD, to include 
consideration of all evidence added to 
the record since the March 2004 
supplemental statement of the case 
(SSOC).  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the AMC should issue a 
SSOC to the veteran and his 
representative.  They should be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this matter.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



